Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
03/28/2022 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 10/27/2021, Applicant, on 3/28/2022, amended claims 1, 9, and 17; and added claim 21. Claims 1-21 are pending in this application and have been rejected below.  Information disclosure statements filed on 4/6/2022, 6/23/2022 and 8/8/2022 are acknowledged.
Response to Arguments
Applicant’s arguments filed March 28, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed March 28, 2022.
On Pg. 9-11 of the Remarks, with respect 35 U.S.C. § 101 rejection, Examiner has withdrawn 35 U.S.C. § 101 rejection.
On Pg. 11-13 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant argues that prior art fails to disclose normalizing parameters of food product pricing requests "by converting the request parameters into standard formats and values and consistent units of measure".   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the much more powerful normalization step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  

Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1-21 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on 
(c) parsing, by the processor of the pricing engine server, the request to identify one or more request parameters contained within the request and send an electronic communication comprising the request parameters to a normalization server, wherein the request parameters correspond to the food product characteristics inputted by the user of the graphical user interface; (d) normalizing, by a processor of the normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure;
(g) parsing, by a processor of one or more pricing variable servers, at least one of the one or more data structures to determine one or more food pricing variables based on at least one of the one or more normalized request parameters and send an electronic communication comprising the one or more food pricing variables to a price calculation server;
(h) calculating, by a processor of the price calculation server and according to a food pricing algorithm, a food product price based on the one or more food pricing variables contained within the electronic communication sent in step (g), wherein the food product price is specific to the food product characteristics inputted by the user of the graphical user interface; and (i) displaying, by the processor of the pricing engine server, the food product price in the graphical user interface..
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14,17, 19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Moghadam et al., US Publication No. 20180218414 A1 [hereinafter Moghadam], in view of Hodges., US Publication No. 20160267570 A1 [hereinafter Hodges], in further of Kittlesen, US Publication No. 2015/006354 A1 [hereinafter Kittlesen], and in further of Eggleston IV et al. US Publication No. 20160217509 A1 [hereinafter Eggleston]. 
Regarding Claim 1, 
Moghadam teaches
A method for displaying, in a graphical user interface, a price of a food product having food product characteristics inputted by a user of the graphical user interface, comprising: (a) receiving, by a processor of a pricing engine server, a request for a food product price comprising the food product characteristics inputted by the user of the graphical user interface; (Moghadam Par. 6-“ It is another object of the invention to allow for a non-menu item to be generated using the system and methods of the present invention as created or requested by a user by inputting requested ingredients with or without other item limitations or bounds (e.g., calorie, price, etc.), thus creating a new recipe for a food item to order. The present invention provides a dynamic pricing method and a process of algorithms to accomplish these objects. "; Par. 40-"FIG. 18 is a schematic block diagram of software Pseudo Code and a Firmware Calculator block diagram for a dynamic pricing method that responds to a customer-user selected Option A, B, C, D, or E entry. A custom FPGA designed Price Processor can be used to generate the customer-user chosen food item price using Matrix component calculations, and business overhead inputs, according to some embodiments.; Par. 10-“ The computing device may comprise a central processing unit, a microprocessor, a DSP, a GPU, a distributed processing system, a general purpose processor, a FPGA, or a combination thereof.”
(c) parsing, by the processor of the pricing engine server, the request to identify one or more request parameters contained within the request and send an electronic communication comprising the request parameters to a …server, wherein the request parameters correspond to the food product characteristics inputted by the user of the graphical user interface; (Moghadam Par 10; Par. 62-“ An ingredient change is selected by customer-user to reduce the calorie content of the food menu item in this example. In prose block 1102, the calorie content and ingredient cost of the food menu item is processed for customer-user review and approval or rejection of the modification instructions. The appropriate matrices accessed for this function are Matrix CAL and Matrix N. A price ticket is generated within the prose block 1103 and stored to the database. The system program generates a new customer ticket and returns the customer-user to the main menu in prose block 1104”; Par. 121-“ Also, note that, the presented formulation could be either solved on-line for each customer-user or even we calculate all possible cases off-line and returned the results from a lookup table, cache or all processes to be done in a server. “; Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
 (f) storing, by the processor of the pricing engine server, the one or more data structures in a computer memory; (Moghadam Par. 7-“ at least one memory element in communication with the computing device, the at least one memory element storing a plurality of sets of data entries …; in response to receiving a second customer-user selection, via an electronic input at the at least one user terminal, of the option to modify the selected food menu item before purchase, searching the at least one memory element wherein said at least one memory element stores a second set of data entries for the plurality of food menu items available for order”; Par. 10)
(g)… and send an electronic communication comprising the one or more food pricing variables to a price calculation server (Moghadam Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
(h) calculating, by a processor of the price calculation server and according to a food pricing algorithm, a food product price based on the one or more food pricing variables contained within the electronic communication sent in step (g) wherein the food product price is specific to the food product characteristics inputted by the user of the graphical user interface;  (Moghadam Abstract-“system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment. "; Par. 44-"In some embodiments, a dynamic pricing process is set up for a retail food establishment where a customer-user has full control to set parameters of a food menu item, such as a price (optionally, within certain predetermined limits), amount of and/or type of ingredients, and the caloric and micro & macro nutritional contents (e.g. vitamin, protein, water, mineral, carbohydrates and fat). In preferred embodiments, the set parameters are fulfilled within a small margin of error.”; See Step (g) above. Moghadam Par. 62));
and (i) displaying, by the processor of the pricing engine server, the food product price in a graphical user interface. (Moghadam Par. 7-“when executed by the computing device execute the steps of providing a user interface application displayed on the at least one user terminal, the user interface application providing a customer-user with at least an option to order a selected food menu item and an option to modify the selected food menu item before purchase...displaying the selected food menu item and associated food menu item base information comprising at least an associated food menu item base price, and displaying the further option to modify the selected food menu item before purchase”; Par. 10).

Moghadam does not expressly disclose (b) authenticating, by a processor of an authentication server, the request according to a secure authentication algorithm.  Hodges discloses (b) authenticating, by an authentication server, the request according to a secure authentication algorithm (Hodges: paragraph [0018] - FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain).  
 (b) authenticating, by a processor of an authentication server, the request according to a secure authentication algorithm; (Hodges Par. 18-“ FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain. "; Par. 59-"The system 12 of the present invention is further configured to receive requests from users 16 for the issuance and/or activation of identifier labels. For example, a user may wish to have identifier labels for tagging a product or unit of product at a given event along the supply chain. In some instances, a user may be remotely located and lack the systems or technology for physically implementing the identifier labels or lack the funds necessary for such systems. In other instances, a user may have a specialty product in which the authenticity of the product is strictly enforced. The requests may generally include data related to the requesting user, the product to be tagged, and the event requiring tagging (e.g., identity of requestor, identity of the product, type of event, etc.).; Par. 33-“ For example, at least one of the user devices may be embodied as, without limitation, a computer, a desktop computer, a personal computer (PC), a tablet computer, a laptop computer, a notebook computer, a mobile computing device, a smart phone, a cellular telephone, a handset, a messaging device, a work station, a distributed computing system, a multiprocessor system, a processor-based system, and/or any other computing device configured to store and access data, and/or to execute software and related applications consistent with the present disclosure.”)
Moghadam is direct to food pricing analysis and Hodges is directed to product information analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam to improve upon the product analysis with the use of authentication, as taught by Hodges, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam with the motivation of improved traceability of a product, as well as improved supply chain management (Hodges Par.27).
The combination of Moghadam and Hodges does not disclose (d) normalizing, by a processor of a normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure   However, Kittlesen teaches:
(c) … a normalization server(Kittlesen Par.17-“Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.”; Par. 28-Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.)

(d) normalizing, by a processor of a normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure; (Kittelsen Par. 28 - In addition, edge server 220A includes a normalizing engine 224, which converts the real time data that is collected into a standard format. Normalization of the market data allows for ready analysis with market data from other liquidity destinations in the plurality of liquidity destinations 210); 
(e) constructing, by the processor of the pricing engine server, one or more data structures, the one or more data structures collectively comprising the one or more normalized request parameters; (Kittelsen: Figure 3  - storing the real time data that is normalized at the edge server).
Moghadam and Hodges are direct to food/product pricing analysis; Kittelsen improves upon the market data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges and normalize data, as taught by Kittelsen, with a reasonable expectation of success of arriving at the claimed invention because by using a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would decrease time for processing data (Kittelsen Par. 9).

Moghadam in view of Hodges in further view of Kittelsen fail to teach the following feature taught by Eggleston:
(g) parsing, by the processor of the one or more pricing variable servers, at least one of the one or more data structures to determine one or more food pricing variables based on at least one of the one or more normalized request parameters …; (Eggleston Par. 204-205-“6. Descriptions of items selected by Users 4010 at User Selection Device 4110 may be saved in Database 4040, or other designated storage device, along with the normalized search phrase. At the same or another time a dictionary of words and combinations of words present in selected descriptions may be constructed and/or generated at Textual Analysis Engine 4120, and saved in Database 4040, or other designated storage device, in association with the normalized search phrase and in combination with the frequencies of their occurrence in selected, i.e. "preferred" and/or "correct" descriptions; 7. Items selected by a current User 4010 at User Selection Device 4110, along with the items already associated with the same normalized search phrase may be passed to a Price Analysis Engine (e.g. FMV Price Analysis Engine 4080), which may process and produce a FMV Price Estimate (e.g. Price Estimate 4090), which may be presented to User 4010 and/or saved to a database (e.g. Database 4040) in association with the normalized search query.”; Par. 313-“Price distribution of any item across a large number of merchants tends to be close to normal. However, such normalized price distribution is not always the case when the sample size is relatively small, or when the sample contains a large number of erroneous entries. Therefore, when the sample size may be considered sufficient for statistical analysis, statistical parameters may be used as data validation criteria.”)
Moghadam and Hodges are directed to food/product pricing analysis; Kittelsen  and Eggleston improve upon the pricing analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittelsen to improve upon the product analysis, as taught by Eggleston, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittelsen with the motivation of determination, processing and evaluation of the fair market value of goods and services (Eggleston Par.01).
Regarding Claim 2 and Claim 10, Moghadam in view Hodges in further view of Kittelsen in further view of Eggleston teach The method of claim 1, … and The system of claim 9, …  
wherein at least two of the pricing engine server, the authentication server, the normalization server, the one or more pricing variable servers, and the price calculation server are the same server (Moghadam Abstract- “A system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment.”).
Regarding Claim 3 and Claim 11, Moghadam in view Hodges in further view of Kittelsen in further view of Eggleston teach The method of claim 1, … and The system of claim 9, …  
wherein at least two of the pricing engine server, the authentication server, the normalization server, the one or more pricing variable servers, and the price calculation server are the same server (Moghadam Abstract- “A system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment.”).
Regarding Claim 5 and Claim 13, Moghadam in view Hodges in further view of Kittelsen in further view of Eggleston teach The method of claim 1, … and The system of claim 9, …  
wherein at least one of the one or more request parameters is selected from the group consisting of a food product name, a price format, a food product weight, and a geographic identifier. (Moghadam Par. 44- “In some embodiments, a dynamic pricing process is set up for a retail food establishment where a customer-user has full control to set parameters of a food menu item, such as a price (optionally, within certain predetermined limits), amount of and/or type of ingredients, and the caloric and micro & macro nutritional contents (e.g. vitamin, protein, water, mineral, carbohydrates and fat). In preferred embodiments, the set parameters are fulfilled within a small margin of error.”).
Regarding Claim 6, Claim 14 and Claim 19, Moghadam in view Hodges in further view of Kittelsen in further view of Eggleston teach The method of claim 1, … and The system of claim 9, … , and The system of claim 17, …   
wherein the food pricing algorithm comprises a deterministic food pricing equation. (Moghadam Par. 6- “It is another object of the invention to allow for a non-menu item to be generated using the system and methods of the present invention as created or requested by a user by inputting requested ingredients with or without other item limitations or bounds (e.g., calorie, price, etc.), thus creating a new recipe for a food item to order. The present invention provides a dynamic pricing method and a process of algorithms to accomplish these objects. "; Par. 40-"FIG. 18 is a schematic block diagram of software Pseudo Code and a Firmware Calculator block diagram for a dynamic pricing method that responds to a customer-user selected Option A, B, C, D, or E entry. A custom FPGA designed Price Processor can be used to generate the customer-user chosen food item price using Matrix component calculations, and business overhead inputs, according to some embodiments.”; Par. 118-“ Depending on function definitions for g(.), tax models f.sub.tax(C), profit model, this problem is a canonical optimization problem and could be solved by some generic solvers such as linear programming, quadratic programming, semi-definite programming and so on. For instance, for linear models of g(.), fixed ratio tax model, (Formula I) is a linear programming model and could be solved by any of-the-shelf linear programming solver, e.g., basis pursuit, Lasso and so on.”).

Regarding Claim 9, 
Moghadam teaches
A computer system for facilitating trading of a food product, comprising: one or more processors; and a memory coupled with and readable by the one or more processors and storing therein a set of instructions which, when executed by the one or more processors, causes the one or more processors to facilitate trading of a food item by: (a) receiving, by a processor associated with a pricing engine server, a request for a food product price comprising the food product characteristics inputted by the user of the graphical user interface;  (Moghadam Par. 6-“ It is another object of the invention to allow for a non-menu item to be generated using the system and methods of the present invention as created or requested by a user by inputting requested ingredients with or without other item limitations or bounds (e.g., calorie, price, etc.), thus creating a new recipe for a food item to order. The present invention provides a dynamic pricing method and a process of algorithms to accomplish these objects. "; Par. 10-“ The computing device may comprise a central processing unit, a microprocessor, a DSP, a GPU, a distributed processing system, a general purpose processor, a FPGA, or a combination thereof. In some embodiments, the computing device comprises a custom programmed FPGA pricing calculator with an integral non-volatile memory element containing food menu item recipe and pricing data… The at least one memory element is at least two memory elements comprising a non-volatile memory element that includes a database storage unit and a volatile cache memory element. In some preferred embodiments, the computing device is remote relative to the user terminal, and/or the system further comprises a remote server in communication with the computing device. “;  Par. 40-"FIG. 18 is a schematic block diagram of software Pseudo Code and a Firmware Calculator block diagram for a dynamic pricing method that responds to a customer-user selected Option A, B, C, D, or E entry. A custom FPGA designed Price Processor can be used to generate the customer-user chosen food item price using Matrix component calculations, and business overhead inputs, according to some embodiments.
(c) parsing, by a processor associated with the pricing engine server, the request to identify one or more request parameters contained within the request and send an electronic communication comprising the request parameters to a … server wherein the request parameters correspond to the food product characteristics inputted by the user of the graphical user interface ; (Moghadam Par 10; Par. 62-“ An ingredient change is selected by customer-user to reduce the calorie content of the food menu item in this example. In prose block 1102, the calorie content and ingredient cost of the food menu item is processed for customer-user review and approval or rejection of the modification instructions. The appropriate matrices accessed for this function are Matrix CAL and Matrix N. A price ticket is generated within the prose block 1103 and stored to the database. The system program generates a new customer ticket and returns the customer-user to the main menu in prose block 1104”; Par. 121-“ Also, note that, the presented formulation could be either solved on-line for each customer-user or even we calculate all possible cases off-line and returned the results from a lookup table, cache or all processes to be done in a server. “; Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
(f) storing, by the pricing engine server, the one or more data structures in a computer memory; (Moghadam Par. 7-“ at least one memory element in communication with the computing device, the at least one memory element storing a plurality of sets of data entries …; in response to receiving a second customer-user selection, via an electronic input at the at least one user terminal, of the option to modify the selected food menu item before purchase, searching the at least one memory element wherein said at least one memory element stores a second set of data entries for the plurality of food menu items available for order”)
(g)… and send an electronic communication comprising the one or more food pricing variables to a price calculation server (Moghadam Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
(h) calculating, by a processor of the price calculation server and according to a food pricing algorithm, a food product price based on the one or more food pricing variables (Moghadam Abstract-“system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment. "; Par. 44-"In some embodiments, a dynamic pricing process is set up for a retail food establishment where a customer-user has full control to set parameters of a food menu item, such as a price (optionally, within certain predetermined limits), amount of and/or type of ingredients, and the caloric and micro & macro nutritional contents (e.g. vitamin, protein, water, mineral, carbohydrates and fat). In preferred embodiments, the set parameters are fulfilled within a small margin of error.”);
and (i) displaying, by a processor associated with the pricing engine server, the food product price in a graphical user interface. (Moghadam Par. 7-“when executed by the computing device execute the steps of providing a user interface application displayed on the at least one user terminal, the user interface application providing a customer-user with at least an option to order a selected food menu item and an option to modify the selected food menu item before purchase...displaying the selected food menu item and associated food menu item base information comprising at least an associated food menu item base price, and displaying the further option to modify the selected food menu item before purchase”; Par. 10).
Moghadam does not expressly disclose (b) authenticating, by a processor of an authentication server, the request according to a secure authentication algorithm.  Hodges discloses (b) authenticating, by an authentication server, the request according to a secure authentication algorithm (Hodges: paragraph [0018] - FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain).  
 (b) authenticating, by a processor of an authentication server, the request according to a secure authentication algorithm; (Hodges Par. 18-“ FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain. "; Par. 59-"The system 12 of the present invention is further configured to receive requests from users 16 for the issuance and/or activation of identifier labels. For example, a user may wish to have identifier labels for tagging a product or unit of product at a given event along the supply chain. In some instances, a user may be remotely located and lack the systems or technology for physically implementing the identifier labels or lack the funds necessary for such systems. In other instances, a user may have a specialty product in which the authenticity of the product is strictly enforced. The requests may generally include data related to the requesting user, the product to be tagged, and the event requiring tagging (e.g., identity of requestor, identity of the product, type of event, etc.).; Par. 33-“ For example, at least one of the user devices may be embodied as, without limitation, a computer, a desktop computer, a personal computer (PC), a tablet computer, a laptop computer, a notebook computer, a mobile computing device, a smart phone, a cellular telephone, a handset, a messaging device, a work station, a distributed computing system, a multiprocessor system, a processor-based system, and/or any other computing device configured to store and access data, and/or to execute software and related applications consistent with the present disclosure.”)
Moghadam is direct to food pricing analysis and Hodges is directed to product information analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam to improve upon the product analysis with the use of authentication, as taught by Hodges, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam with the motivation of improved traceability of a product, as well as improved supply chain management (Hodges Par.27).
The combination of Moghadam and Hodges does not disclose (d) normalizing, by a processor of a normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure   However, Kittlesen teaches:
(c) … a normalization server(Kittlesen Par.17-“Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.”; Par. 28-Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.)
(d) normalizing, by a processor of a normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure; (Kittelsen Par. 28 - In addition, edge server 220A includes a normalizing engine 224, which converts the real time data that is collected into a standard format. Normalization of the market data allows for ready analysis with market data from other liquidity destinations in the plurality of liquidity destinations 210); 
(e) constructing, by the processor of the pricing engine server, one or more data structures, the one or more data structures collectively comprising the one or more normalized request parameters; (Kittelsen: Figure 3  - storing the real time data that is normalized at the edge server).
Moghadam and Hodges are direct to food/product pricing analysis; Kittelsen improves upon the market data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges and normalize data, as taught by Kittelsen, with a reasonable expectation of success of arriving at the claimed invention because by using a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would decrease time for processing data (Kittelsen Par. 9).

Moghadam in view of Hodges in further view of Kittelsen fail to teach the following feature taught by Eggleston:
(g) parsing, by the processor of the one or more pricing variable servers, at least one of the one or more data structures to determine one or more food pricing variables based on at least one of the one or more normalized request parameters …; (Eggleston Par. 204-205-“6. Descriptions of items selected by Users 4010 at User Selection Device 4110 may be saved in Database 4040, or other designated storage device, along with the normalized search phrase. At the same or another time a dictionary of words and combinations of words present in selected descriptions may be constructed and/or generated at Textual Analysis Engine 4120, and saved in Database 4040, or other designated storage device, in association with the normalized search phrase and in combination with the frequencies of their occurrence in selected, i.e. "preferred" and/or "correct" descriptions; 7. Items selected by a current User 4010 at User Selection Device 4110, along with the items already associated with the same normalized search phrase may be passed to a Price Analysis Engine (e.g. FMV Price Analysis Engine 4080), which may process and produce a FMV Price Estimate (e.g. Price Estimate 4090), which may be presented to User 4010 and/or saved to a database (e.g. Database 4040) in association with the normalized search query.”; Par. 313-“Price distribution of any item across a large number of merchants tends to be close to normal. However, such normalized price distribution is not always the case when the sample size is relatively small, or when the sample contains a large number of erroneous entries. Therefore, when the sample size may be considered sufficient for statistical analysis, statistical parameters may be used as data validation criteria.”)
Moghadam and Hodges are directed to food/product pricing analysis; Kittelsen  and Eggleston improve upon the pricing analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittelsen to improve upon the product analysis, as taught by Eggleston, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittelsen with the motivation of determination, processing and evaluation of the fair market value of goods and services (Eggleston Par.01).

Regarding Claim 17, 
Moghadam teaches
A computer system for facilitating trading of a food product, comprising: a pricing engine; (Moghadam Par. 6-“ It is another object of the invention to allow for a non-menu item to be generated using the system and methods of the present invention as created or requested by a user by inputting requested ingredients with or without other item limitations or bounds (e.g., calorie, price, etc.), thus creating a new recipe for a food item to order. The present invention provides a dynamic pricing method and a process of algorithms to accomplish these objects. "; Par. 10-“ The computing device may comprise a central processing unit, a microprocessor, a DSP, a GPU, a distributed processing system, a general purpose processor, a FPGA, or a combination thereof. In some embodiments, the computing device comprises a custom programmed FPGA pricing calculator with an integral non-volatile memory element containing food menu item recipe and pricing data… The at least one memory element is at least two memory elements comprising a non-volatile memory element that includes a database storage unit and a volatile cache memory element. In some preferred embodiments, the computing device is remote relative to the user terminal, and/or the system further comprises a remote server in communication with the computing device. “;  Par. 40-"FIG. 18 is a schematic block diagram of software Pseudo Code and a Firmware Calculator block diagram for a dynamic pricing method that responds to a customer-user selected Option A, B, C, D, or E entry. A custom FPGA designed Price Processor can be used to generate the customer-user chosen food item price using Matrix component calculations, and business overhead inputs, according to some embodiments.
at least one food product pricing variable service; (Moghadam Abstract-“system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment. ";
and a price calculation service …(Moghadam Abstract-“system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment. "; Par. 44-"In some embodiments, a dynamic pricing process is set up for a retail food establishment where a customer-user has full control to set parameters of a food menu item, such as a price (optionally, within certain predetermined limits), amount of and/or type of ingredients, and the caloric and micro & macro nutritional contents (e.g. vitamin, protein, water, mineral, carbohydrates and fat). In preferred embodiments, the set parameters are fulfilled within a small margin of error.”);
...one or more request parameters corresponding to food product characteristics inputted by a user of the user computer,... (Moghadam Par 10; Par. 62-“ An ingredient change is selected by customer-user to reduce the calorie content of the food menu item in this example. In prose block 1102, the calorie content and ingredient cost of the food menu item is processed for customer-user review and approval or rejection of the modification instructions. The appropriate matrices accessed for this function are Matrix CAL and Matrix N. A price ticket is generated within the prose block 1103 and stored to the database. The system program generates a new customer ticket and returns the customer-user to the main menu in prose block 1104”; Par. 121-“ Also, note that, the presented formulation could be either solved on-line for each customer-user or even we calculate all possible cases off-line and return
and sends an electronic communication comprising the food product price to the pricing engine, wherein the food product price is specific to the food product characteristics inputted by the user of the user computer, (Moghadam Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
and wherein a processor of the pricing engine displays an indicator in a graphical user interface of the user computer, the indicator corresponding to the food product price. (Moghadam Par. 7-“when executed by the computing device execute the steps of providing a user interface application displayed on the at least one user terminal, the user interface application providing a customer-user with at least an option to order a selected food menu item and an option to modify the selected food menu item before purchase...displaying the selected food menu item and associated food menu item base information comprising at least an associated food menu item base price, and displaying the further option to modify the selected food menu item before purchase”; Par. 10).
Moghadam teaches pricing data and the following feature is expounded upon by Hodges:
an authentication service; (Hodges Par. 18-“ FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain. "; Par. 59-"The system 12 of the present invention is further configured to receive requests from users 16 for the issuance and/or activation of identifier labels. For example, a user may wish to have identifier labels for tagging a product or unit of product at a given event along the supply chain. In some instances, a user may be remotely located and lack the systems or technology for physically implementing the identifier labels or lack the funds necessary for such systems. In other instances, a user may have a specialty product in which the authenticity of the product is strictly enforced. The requests may generally include data related to the requesting user, the product to be tagged, and the event requiring tagging (e.g., identity of requestor, identity of the product, type of event, etc.)”
…wherein the pricing engine receives a data structure comprising user credentials and a food product pricing request from a user computer, parses the data structure for the user credentials and .... and sends an electronic communication comprising the user credentials to the authentication service, wherein the processor of the authentication service applies a secure authentication algorithm to the user credentials,…; (Hodges Par. 9-“The request may be based on request data including, but not limited to, the type of request, type of event associated with the request, location of the event, characteristics of the event, identity of one or more users (e.g., seller, consumer, etc.) associated with the request or event, location of the one or more users, characteristics of the one or more users, identity of the product associated with the request or event, location of the product, characteristics of the product, and a combination thereof. In some embodiments, the type of event may include a sale of the product between a seller and a consumer and the event characteristics includes transactional data including, but not limited to, identity of at least one of the seller and the consumer, quantity of product purchased, price paid for the product, date of the purchase of the product, and a combination thereof.”; Par. 18-“ FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain. "; Par. 44-"A user account or profile may generally include conventional input (e.g., user identity, user location or address, background information, role in supply chain, preferences, login credentials, etc.). It should further be noted that the distributed database management module 24 may further be configured to limit user access to certain data based on user credentials (e.g., role-based access).”; Par. 29-“ The integrated supply chain management system 12 is configured to communicate and share data with one or more users 16(1)-16(n) over a network 18. In the present context, the users 16(1)-16(n) may include one or more members of a supply chain associated with a particular product,”; Par. 55 -“The identifier label database 32 may generally be used for the storage of profiles associated with identifier labels, wherein each profile may generally include information related to the identifier label, such as the identity of the identifier label, as well as all information to be associated with or assigned to the identifier label (such information including user information, product information, and event information”; Par. 33)
and sends an electronic communication comprising a validation to the pricing engine, (Hodges Par. 29-“The integrated supply chain management system 12 is configured to communicate and share data with one or more users 16(1)-16(n) over a network 18. In the present context, the users 16(1)-16(n) may include one or more members of a supply chain associated with a particular product,”; Par. 59-“Accordingly, the system 12 is configured to receive and store such requests in the request database 34, at which point the distributed database management module 24 is configured to review the requests and, based on authentication procedures, issue and/or authorize use of requested identifier labels. For example, as shown in FIG. 3, the distributed database management module 24 includes an authentication/activation module 42 configured to verify the authenticity of a request based on a comparison between data associated with the request and previously stored or known data. For example, a requestor's identity may be used as a means of verifying the authenticity of a request for the issuance of identifier labels, where the authentication/activation module 42 may compare request data with user profiles of the user database 26.”)
Moghadam is direct to food pricing analysis and Hodges is directed to product information analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam to improve upon the product analysis with the use of authentication, as taught by Hodges, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam with the motivation of improved traceability of a product, as well as improved supply chain management (Hodges Par.27).
The combination of Moghadam and Hodges does not disclose normalization service   However, Kittlesen teaches:
 … a normalization service (Kittlesen Par.17-“Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.”; Par. 28-Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.)

wherein the processor of the pricing engine sends an electronic communication comprising the one or more request parameters to the normalization service, wherein a processor of the normalization service normalizes the at least one request parameter and sends an electronic communication comprising the one or more normalized parameters to the pricing engine, wherein the processor of the pricing engine sends an electronic communication comprising the at least one of the one or more normalized parameters; (Kittelsen Par. 28 - In addition, edge server 220A includes a normalizing engine 224, which converts the real time data that is collected into a standard format. Normalization of the market data allows for ready analysis with market data from other liquidity destinations in the plurality of liquidity destinations 210; Figure 3  - storing the real time data that is normalized at the edge server).
Moghadam and Hodges are direct to food/product pricing analysis; Kittelsen improves upon the market data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges and normalize data, as taught by Kittelsen, with a reasonable expectation of success of arriving at the claimed invention because by using a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would decrease time for processing data (Kittelsen Par. 9).

Moghadam in view of Hodges in further view of Kittelsen fail to teach the following feature taught by Eggleston:
wherein the processor of the at least one food product pricing variable service applies a set of logical filtering elements to the at least one normalized parameter to produce a filtered food pricing variable and sends an electronic communication comprising the filtered food pricing variable to the processor of the pricing engine, wherein the pricing engine sends an electronic communication comprising the filtered food pricing variable to the price calculation service, wherein the processor of the price calculation service calculates a food product price based on the filtered food pricing variable according to a pricing algorithm ...; (Eggleston Abstract-“ Fair Market Value Subsystem may calculate a fair market value of a product or service from a free-form description of a product or service being analyzed based upon Electronic Receipt data and information as well as other data and information collected from other sources. The system may analyze Search Queries, normalize the terms of such search queries and utilize such normalized search queries for the analysis of the Fair Market Value of a product or service and or other analytics related to commercial transactions.”; Par. 257-“ The process of `un-grooming` takes the search query, a subset of `groomed` descriptions selected by the user as representing the item being searched for, and the original list of items before `grooming` as input and produces an extended set of items that match, using the above criteria, the descriptions selected by the user.”; Par. 262-“ Pre-sorting may be employed in certain embodiments of the invention as a preliminary step to sort the list of descriptions presented to the user based on two criteria:”; [system communication] Par. 195-196-“ Each of Database 1220 and FMV Front-And Data Input Device 1230 may be in direct or indirect operative communication with FMV Application Server 1210.In certain embodiments of the instant invention, FMV Estimation Subsystem 1200 may also be in operative communication with, and receive additional input data and information from Merchant APIs 1500 (which in one embodiment, shown in FIG. 4, may comprise Online Marketplaces 4050), and/or from Electronic Receipt Management Subsystem 1100 (which in one embodiment, shown in FIG. 4, may comprise Electronic Receipt Management Subsystem 4060).”;Par. 204-206; Par. 25; Par. 156)
Moghadam and Hodges are directed to food/product pricing analysis; Kittelsen  and Eggleston improve upon the pricing analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittelsen to improve upon the product analysis, as taught by Eggleston, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittelsen with the motivation of determination, processing and evaluation of the fair market value of goods and services (Eggleston Par.01).
Regarding Claim 21, 
Moghadam teaches
A non-transitory computer-readable medium, storing a set of instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: (a) receiving, by a processor associated with a pricing engine server, a request for a food product price comprising the food product characteristics inputted by the user of the graphical user interface;  (Moghadam Claim 39-“ A system comprising one or more processors and non-transitory computer storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:” Par. 6-“ It is another object of the invention to allow for a non-menu item to be generated using the system and methods of the present invention as created or requested by a user by inputting requested ingredients with or without other item limitations or bounds (e.g., calorie, price, etc.), thus creating a new recipe for a food item to order. The present invention provides a dynamic pricing method and a process of algorithms to accomplish these objects. "; Par. 10-“ The computing device may comprise a central processing unit, a microprocessor, a DSP, a GPU, a distributed processing system, a general purpose processor, a FPGA, or a combination thereof. In some embodiments, the computing device comprises a custom programmed FPGA pricing calculator with an integral non-volatile memory element containing food menu item recipe and pricing data… The at least one memory element is at least two memory elements comprising a non-volatile memory element that includes a database storage unit and a volatile cache memory element. In some preferred embodiments, the computing device is remote relative to the user terminal, and/or the system further comprises a remote server in communication with the computing device. “;  Par. 40-"FIG. 18 is a schematic block diagram of software Pseudo Code and a Firmware Calculator block diagram for a dynamic pricing method that responds to a customer-user selected Option A, B, C, D, or E entry. A custom FPGA designed Price Processor can be used to generate the customer-user chosen food item price using Matrix component calculations, and business overhead inputs, according to some embodiments.
(c) parsing, by a processor associated with the pricing engine server, the request to identify one or more request parameters contained within the request and send an electronic communication comprising the request parameters to a … server wherein the request parameters correspond to the food product characteristics inputted by the user of the graphical user interface ; (Moghadam Par 10; Par. 62-“ An ingredient change is selected by customer-user to reduce the calorie content of the food menu item in this example. In prose block 1102, the calorie content and ingredient cost of the food menu item is processed for customer-user review and approval or rejection of the modification instructions. The appropriate matrices accessed for this function are Matrix CAL and Matrix N. A price ticket is generated within the prose block 1103 and stored to the database. The system program generates a new customer ticket and returns the customer-user to the main menu in prose block 1104”; Par. 121-“ Also, note that, the presented formulation could be either solved on-line for each customer-user or even we calculate all possible cases off-line and returned the results from a lookup table, cache or all processes to be done in a server. “; Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
(f) storing, by the pricing engine server, the one or more data structures in a computer memory; (Moghadam Par. 7-“ at least one memory element in communication with the computing device, the at least one memory element storing a plurality of sets of data entries …; in response to receiving a second customer-user selection, via an electronic input at the at least one user terminal, of the option to modify the selected food menu item before purchase, searching the at least one memory element wherein said at least one memory element stores a second set of data entries for the plurality of food menu items available for order”)
(g)… and send an electronic communication comprising the one or more food pricing variables to a price calculation server (Moghadam Par. 124-“ Turning now to FIG. 5, an example use case is shown to illustrate a method of dynamic pricing and configuration of all or some menu items, in accordance with an example embodiment. In this example, a customer-user may enter a restaurant and request a type of sandwich/food item at a desired price (e.g., “I would like a ‘X’, and I want to pay ‘Y’ dollars at most and I want nutrient property ‘Q’ be at most ‘R’.”). In some embodiments, the order is relayed to a cashier or server, and the order parameters (e.g., constraints for sandwich/food type, cost, and/or calories) may be entered into a POS system or other device running dynamic pricing software described herein. In some embodiments, the customer-user may enter the parameters themselves, e.g., through a one or more touch screens, POS system or mobile/remote device having a mobile app, web browser, or other application running on the device or say that verbally. Any missing optional information may also be entered or populated (e.g., upper bounds of cost and/or calories), and may include maximum or minimum default values or other parameter constraints as desired or be entered by the franchise operator. The system may access a database (e.g., locally or via a network), to determine nutritional values, ingredient costs and corresponding profit for the ordered item parameters or configuration(s). If a requested order is not practical or feasible for the restaurant, the system may respond by bargaining, returning the closest feasible solution, alert the user and/or suggest alternative menu configurations or even deny the request depending on owner policy of handling in this case.”)
(h) calculating, by a processor of the price calculation server and according to a food pricing algorithm, a food product price based on the one or more food pricing variables (Moghadam Abstract-“system and method for dynamic pricing of food items that are configured to apply one or more algorithms to prepare adjustments in the food item ingredient composition (e.g., the recipe of a food item) to accommodate a desired price, caloric content, dietary restriction requirement, and/or nutritional value. The system will process the customer-user's inputs of a modification of the ingredients for the food item. System processes for recipe modifications can be made in real-time, and may be locally processed or remotely processed, e.g., via access to a network server. Optionally, some or all of the system processes for recipe modifications may be preprocessed and stored in a system-accessible database. In some embodiments, a custom designed secure hardware component is deployed in the system in order to protect confidential pricing data, and gives a tool for managing the dynamic sales for a food retail establishment. "; Par. 44-"In some embodiments, a dynamic pricing process is set up for a retail food establishment where a customer-user has full control to set parameters of a food menu item, such as a price (optionally, within certain predetermined limits), amount of and/or type of ingredients, and the caloric and micro & macro nutritional contents (e.g. vitamin, protein, water, mineral, carbohydrates and fat). In preferred embodiments, the set parameters are fulfilled within a small margin of error.”);
and (i) displaying, by a processor associated with the pricing engine server, the food product price in a graphical user interface. (Moghadam Par. 7-“when executed by the computing device execute the steps of providing a user interface application displayed on the at least one user terminal, the user interface application providing a customer-user with at least an option to order a selected food menu item and an option to modify the selected food menu item before purchase...displaying the selected food menu item and associated food menu item base information comprising at least an associated food menu item base price, and displaying the further option to modify the selected food menu item before purchase”; Par. 10).
Moghadam does not expressly disclose (b) authenticating, by a processor of an authentication server, the request according to a secure authentication algorithm.  Hodges discloses (b) authenticating, by an authentication server, the request according to a secure authentication algorithm (Hodges: paragraph [0018] - FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain).  
 (b) authenticating, by a processor of an authentication server, the request according to a secure authentication algorithm; (Hodges Par. 18-“ FIG. 8 is a flow diagram illustrating one embodiment of a method for authenticating a request for the issuance and use of identifier labels to be used for tracking products from a product lot within a supply chain. "; Par. 59-"The system 12 of the present invention is further configured to receive requests from users 16 for the issuance and/or activation of identifier labels. For example, a user may wish to have identifier labels for tagging a product or unit of product at a given event along the supply chain. In some instances, a user may be remotely located and lack the systems or technology for physically implementing the identifier labels or lack the funds necessary for such systems. In other instances, a user may have a specialty product in which the authenticity of the product is strictly enforced. The requests may generally include data related to the requesting user, the product to be tagged, and the event requiring tagging (e.g., identity of requestor, identity of the product, type of event, etc.).; Par. 33-“ For example, at least one of the user devices may be embodied as, without limitation, a computer, a desktop computer, a personal computer (PC), a tablet computer, a laptop computer, a notebook computer, a mobile computing device, a smart phone, a cellular telephone, a handset, a messaging device, a work station, a distributed computing system, a multiprocessor system, a processor-based system, and/or any other computing device configured to store and access data, and/or to execute software and related applications consistent with the present disclosure.”)
Moghadam is direct to food pricing analysis and Hodges is directed to product information analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam to improve upon the product analysis with the use of authentication, as taught by Hodges, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam with the motivation of improved traceability of a product, as well as improved supply chain management (Hodges Par.27).
The combination of Moghadam and Hodges does not disclose (d) normalizing, by a processor of a normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure   However, Kittlesen teaches:
(c) … a normalization server(Kittlesen Par.17-“Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.”; Par. 28-Accordingly, embodiments provide for the collection and normalization of market data at their source. In addition, other embodiments are capable of distinguishing from a wide variety of events reflected in the market data. As such, certain user defined events are capable of being identified, and notification of the occurrence of the event is sent to the requesting user. Also, still other embodiments provide the added benefit of analyzing market data without performing any preliminary analysis of the relevance of different information to different end users.)
(d) normalizing, by a processor of a normalization server, the one or more request parameters contained within the electronic communication sent in step (c) by converting the request parameters into standard formats and values and consistent units of measure; (Kittelsen Par. 28 - In addition, edge server 220A includes a normalizing engine 224, which converts the real time data that is collected into a standard format. Normalization of the market data allows for ready analysis with market data from other liquidity destinations in the plurality of liquidity destinations 210); 
(e) constructing, by the processor of the pricing engine server, one or more data structures, the one or more data structures collectively comprising the one or more normalized request parameters; (Kittelsen: Figure 3  - storing the real time data that is normalized at the edge server).
Moghadam and Hodges are direct to food/product pricing analysis; Kittelsen improves upon the market data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges and normalize data, as taught by Kittelsen, with a reasonable expectation of success of arriving at the claimed invention because by using a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would decrease time for processing data (Kittelsen Par. 9).

Moghadam in view of Hodges in further view of Kittelsen fail to teach the following feature taught by Eggleston:
(g) parsing, by the processor of the one or more pricing variable servers, at least one of the one or more data structures to determine one or more food pricing variables based on at least one of the one or more normalized request parameters …; (Eggleston Par. 204-205-“6. Descriptions of items selected by Users 4010 at User Selection Device 4110 may be saved in Database 4040, or other designated storage device, along with the normalized search phrase. At the same or another time a dictionary of words and combinations of words present in selected descriptions may be constructed and/or generated at Textual Analysis Engine 4120, and saved in Database 4040, or other designated storage device, in association with the normalized search phrase and in combination with the frequencies of their occurrence in selected, i.e. "preferred" and/or "correct" descriptions; 7. Items selected by a current User 4010 at User Selection Device 4110, along with the items already associated with the same normalized search phrase may be passed to a Price Analysis Engine (e.g. FMV Price Analysis Engine 4080), which may process and produce a FMV Price Estimate (e.g. Price Estimate 4090), which may be presented to User 4010 and/or saved to a database (e.g. Database 4040) in association with the normalized search query.”; Par. 313-“Price distribution of any item across a large number of merchants tends to be close to normal. However, such normalized price distribution is not always the case when the sample size is relatively small, or when the sample contains a large number of erroneous entries. Therefore, when the sample size may be considered sufficient for statistical analysis, statistical parameters may be used as data validation criteria.”)
Moghadam and Hodges are directed to food/product pricing analysis; Kittelsen  and Eggleston improve upon the pricing analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittelsen to improve upon the product analysis, as taught by Eggleston, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittelsen with the motivation of determination, processing and evaluation of the fair market value of goods and services (Eggleston Par.01).

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moghadam et al., US Publication No. 20180218414 A1 [hereinafter Moghadam], in view of Hodges., US Publication No. 20160267570 A1 [hereinafter Hodges], in further of Kittlesen, US Publication No. 2015/006354 A1 [hereinafter Kittlesen], in further of Eggleston IV et al. US Publication No. 20160217509 A1 [hereinafter Eggleston], and in further of Hunter et al. US Publication No. 20130282438 A1 [hereinafter Hunter]. 
Regarding Claim 4, Claim 12 and Claim 18, Moghadam in view Hodges in further view of Eggleston teach The method of claim 1, … and The system of claim 9, … , and The system of claim 17, …  
wherein the secure authentication algorithm is selected from the group consisting of OAuth and SAML. (Hunter Par. 153- “For example, the mobile proximity broadcast receiver 138 may support oAuth for authorization requests and xAuth for approved communication partners. The core client module 115 may also include a radio specific sightings receiver component 610 (e.g., a component for handling Bluetooth.RTM. LE, LTE-D, WiFi, and other communications), an operations, administration, and management module 612, a wireless identity transmitter network manager component 614, an event registration component 616 that relates to stored look-ahead identifiers, and a sightings manager component 618. "; Par.405 -For illustration purposes, the display 3090 may include a food items section 3096, a pricing section 3097, and a customer section 3091 that may include payment authentication information based on data within return messages received from the central server. In particular, the customer section 3091 of the display 3090 may include an in-line section 3092 that indicates customers (i.e., customers who are users registered with a central server) within proximity of the local computing device as well as an in-store section 3098 that indicates customers that are within the retail store but not within proximity of the local computing device. The display 3090 may indicate customer names 3093, customer photographs 3094, and even prior purchase information 3095, such as food items previously purchased by the various customers. Such displayed information may be used by store employees to identify and facilitate payments and customer interactions.”).
Moghadam and Hodges are directed to food/product pricing analysis; Kittelsen, Eggleston and Hunter improve upon product data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittelsen in further view of Eggleston to improve upon the information analysis, as taught by Hunter, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittelsen in further view of Eggleston with the motivation of providing efficient, directed customer service (Hunter Par.02).

Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moghadam et al., US Publication No. 20180218414 A1 [hereinafter Moghadam], in view of Hodges., US Publication No. 20160267570 A1 [hereinafter Hodges], in further of Kittlesen, US Publication No. 2015/006354 A1 [hereinafter Kittlesen], in further of Eggleston IV et al. US Publication No. 20160217509 A1 [hereinafter Eggleston], and in further of Hu et al. US Publication No. 20170228683 A1 [hereinafter Hu]. 
Regarding Claim 7, Claim 15 and Claim 20, Moghadam in view Hodges in further view in further view of Kittlesen of Eggleston teach The method of claim 1, … and The system of claim 9, … , and The system of claim 17, …  
wherein the food pricing algorithm comprises a machine learning algorithm. (Hu Par. 179- “In some embodiments, machine learning models may be the logistic regression model that is widely applied in the second classification. In some embodiments, machine learning models may be the support vector machine model. In some embodiments, other machine learning models may be used according to test results”).
Moghadam and Hodges are directed to food/product pricing analysis; Hodges, Kittelsen, Eggleston and Hu improve upon the data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittlesen in further view of Eggleston to improve upon the data, as taught by Hu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittlesen in further view of Eggleston with the motivation of improve upon data processing of  information that may including … multi-dimensional, complex in structure, and a great amount of data (Hu Par.04).
Regarding Claim 8, and Claim 16, Moghadam in view Hodges in further view of Kittlesen in further view of Eggleston in further view of Hu teach The method of claim 7, … and The system of claim 15, …  
wherein the machine learning algorithm is selected from the group consisting of TensorFlow, NaiveBayes, Logistic Regression, and Random Forest. (Hu Par. 179- “In some embodiments, machine learning models may be the logistic regression model that is widely applied in the second classification. In some embodiments, machine learning models may be the support vector machine model. In some embodiments, other machine learning models may be used according to test results”).
Moghadam and Hodges are directed to food/product pricing analysis; Hodges, Kittelsen, Eggleston and Hu improve upon the data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food product analysis of Moghadam in view of Hodges in further view of Kittlesen in further view of Eggleston to improve upon the data, as taught by Hu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Moghadam in view of Hodges in further view of Kittlesen in further view of Eggleston with the motivation of improve upon data processing of  information that may including … multi-dimensional, complex in structure, and a great amount of data (Hu Par.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20170178534 A1 to Prakash et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624